DETAILED ACTION
1.      Claims 1 – 11, and 13 - 15 of U.S. Application No. 16461668 filed on 05/16/2019 are presented for examination. Claim 12 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 3 was rejected in the non-final office action of 09/21/2020 for being indefinite. The claim was amended in 12/21/2020 to delete the indefinite language, therefore, the 112(b) rejection of claim 3 is withdrawn.
Claim 1 was rejected in the non-final office action of 09/21/2020 under 35 USC 102(a)(1). Claim 12 was indicated to have allowable subject matter.
The Applicant amended claim 1 to include the limitations of claim 12 (but not the intervening claim 11). Also the Applicant added new structural limitations to distinguish claim 1 from the applied prior art Heinrich (DE3106520) for example, the Applicant adds the limitation “wherein the thermomagnetic components and the at least two components made of hard magnetic material are each arranged locally separated from one another by the at least one coil”, such limitation, in addition of the limitations of claim 12 are not taught by Heinrich, therefore, claim 1 is no longer anticipated by Heinrich, and the 102(a)(1) rejection to claim 1 is therefore withdrawn.


Allowable Subject Matter
Claims 1 – 11, and 13 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the limitations of claim 1, “…wherein a thermomagnetic generator (shown in fig. 1) contains at least one first (1a) and one second (1b) thermomagnetic component, at least two components made of hard magnetic material (permanent magnets 2), at least one coil (3), and at least two connecting elements (4) made of magnetic flux-conducting material,… wherein the thermomagnetic components (1a, and 1b) and the at least two components made of hard magnetic material (2) are each arranged locally separated from one another by the at least one coil (2)… wherein the at least two thermomagnetic components (1a, and 1b) comprise a heat supply device and/or a heat dissipation device that include regulating devices and/or control devices” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claims 2 – 11, and 13 – 15 are allowable for depending on claim 1.

    PNG
    media_image1.png
    291
    504
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED ELNAKIB/Examiner, Art Unit 2832